Title: To James Madison from Arthur Campbell, 24 January 1796
From: Campbell, Arthur
To: Madison, James


Sir
Washington Janr. 24. 1796
Allow me to give you the trouble to deliver the inclosed to the President of the U. States and I confide in you to give him such an explanation as may be necessary.
The purport of the communication is that I have offered my services with a Corps of Voluntiers to aid in taking possession of the Western Posts next Summer. I know Regulars are usually prefer’d for such service, but why not encourage Militia. And you may be assured that it will impress awe to see a select Corps of Rifle-Men from the Country usually call’d by the Indians The Big-Knife. To view our power, may contribute to the duration of the Peace, at least with the Savages.
I am one of those Citizens, who have but little confidence in the British government to do us justice, altho stipulated by solemn Treaty. But you know it is the duty of a good Christian or a good Citizen to bring as much good as possible out of evil. The Treaty may be the best that could be obtained, and I have reason to conclude so, or our staunch Patriot would never have given it a sanction. On the other hand I believe it will give its operation a favourable turn, for us, if the clamour and reasoning against it continues. Fear will always gain more from an insidious Enemy, than a tone of unconditional submission.
I had thoughts of making the application thro’ the Representative of this District. He is a young Man who have not seen the labours of the Revolution, and felt none of the solicitudes for his Countrys political existance from 1776 to 1782. It is the Patriots of those days, I call my Brothers, my fellow Citizens, my Friends. Health & Fraternity
Arthur Campbell
P. S. If my Overture is favourably noticed, on receiving an intimation I will repair to Philadelphia. Governor Shelby, who is my particular Friend, will aid me in the undertaking. For my sentiments and that of several other old Whigs on late politics, see Atticus in the Winchester paper of Novr. 9. & 16th.
